DETAILED ACTION
This is the Office action based on the 16826504 application filed March 23, 2020, and in response to applicant’s argument/remark filed on July 5, 2022.  Claims 1, 4-6, 9 and 11-14 are currently pending and have been considered below.  Applicant’s cancellation of claims 2-3, 7-8, 10 and 15-16 acknowledged.  Claims 11-14 withdrawn from consideration.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Charles Stein on September 9, 2022.--Please cancel claims 11-14.

 Allowable Subject Matter
Claims 1, 4-6 and 9 are allowed. The following is an examiner's statement of reasons for allowance.--With respect to claim 1, none of the cited prior arts teaches the feature “storing a temperature of a peripheral edge portion of a substrate obtained by a preliminary experiment in a storage by a processor” and “wherein the preliminary experiment includes ejecting the SPM to the peripheral edge portion of the substrate and measuring the temperature of the peripheral edge portion of the substrate” in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 1, 4-6 and 9 allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713